PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/150,881
Filing Date: 15 Jan 2021
Appellant(s): The Board of Trustees of the Leland Stanford Junior University



__________________
Pamela J. Sherwood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated March 4, 2022 from which the appeal is taken have been modified by the advisory action dated June 3, 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

Withdrawn Ground of Rejection
1.	The rejection of claims 1-2, 4-6 and 7-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van den Berg (US 2011/0038870A1, Pub. Date: 2/17/2011, earliest effective filing date: 4/23/2009), in view of Wahl et al (US 2005/0180972, pub. date: 8/18/2005, IDS filed on 1/15/2021), and Press et al (Hematology, 2001, 221-240).
2.	The rejection of claims 1-2, 4-6 and 7-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,758,750, in view of Press et al (Hematology, 2001, 221-240).
3.	The rejection of claims 4 and 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

New Grounds of Rejection 
None

(2) Response to Argument
1.	Rejection of claims 1, 2, 5-6, 7-9, 11 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Appellant’s Arguments
Appellant argues that the present claims are drawn to a method of use of bispecific antibodies, using variable regions known in the art or readily obtained by one of skill in the art, and not a composition comprising the claimed bispecific antibody. The present application demonstrates a property of blocking the interaction between CD47 and SIRPα that results in the increase of the phagocytosis of targeted cells. These methods require only that one of skill in the art select or screen for antibodies that have this blocking property, which can be performed using routine techniques known in the art. For example, paragraph [54] of the specification discloses patents that describe well known methods for the generation of bispecific antibodies. Paragraph [55] then describes criteria for screening CD47 inhibitors (i.e. a bispecific antibody that binds to CD47) for the desired activity. Paragraph [176] also describes this process in detail. Thus the specification lays out the method necessary to determine if an anti-CD47 antibody (which comprise the CD47 binding arm of a bispecific antibody directed to CD47 and CD20) has the desired properties. In addition, methods such as those described above were well known in the art at the time of filing. For instance, Majeti et al. (Cell. 2009 Jul 23;138(2):286-99; referenced in paragraph 215 of the specification and submitted with Appellants IDS dated January 15, 2021) describes a similar in vitro phagocytosis assay. 
Appellant argues that the specification also describes multiple antibodies that bind to CD47, namely the commercially available B6H12.2 and BRIC126 as disclosed in paragraphs [172]. There were also other known antibodies known in the art such as MIAP301 as disclosed in Majeti and OX101 as disclosed by van den berg (Final Office Action pg. 4). With respect to the anti-CD20 arm of the bispecific antibody, the specification exemplifies rituximab as an anti-CD20 antibody, but other such antibodies are well-known in the art, including the FDA approved antibodies ocrelizumab, obinutuzumab, veltuzumab, and ofatumumab.
Appellant argues that one of skill in the art is readily able to select from antibodies that bind to CD47 for those that have the desired property of blocking the interaction between CD47 and SIRPα and to select from antibodies that bind to CD20 from the plurality of known and commercially available anti-CD20 antibodies. Guidelines for determining such a selection are disclosed in the specification, and are known in the art.
Examiner’s Response
Appellant’s arguments have been carefully considered but are not persuasive. 
Hereafter, the term “anti-CD47 antibody” is used as a short form for “a first variable heavy and variable light region selective for CD47” (i.e. the CD47 binding arm of the bispecific antibody). The specification does not adequately describe all the species encompassed by the genus of anti-CD47 antibodies. The anti-CD47 antibodies are only defined in the claims by function (i.e. selectively inhibits or blocks CD47 on cancer cells by binding to CD47 on cancer cells, and disrupting the interaction between CD47 and SIRPα present on the surface of phagocytic cells). 
The claims are drawn to a method of using bispecific antibodies, however “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).
Although the specification discloses methods of screening and identifying the antibodies having the claimed function, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). 
The specification discloses two commercially available mouse antibodies B6H12.2 (ATCC) and BRIC126 (Abcam) which have the recited function (paragraphs [171], [173], [194]). Van den Berg (US 2011/0038870A1, Pub. Date: 2/17/2011, earliest effective filing date: 4/23/2009) discloses two anti-CD47 blocking antibodies B6H12 (which appears to be same as B6H12.2) and OX101 (anti-rat CD47 antibody) which inhibit the binding of CD47 with SIRPα ([0046], [0047], [0053] and [0055]). Majeti (previously submitted by applicant) discloses one blocking antibody, i.e. MIAP301 (page 9). A total of four antibodies are disclosed in the art and the specification. However, the claims encompass a genus of anti-CD47 antibodies which have the function of “selectively inhibits or blocks CD47 on cancer cells by binding to CD47 on cancer cells and disrupting the interaction between CD47 and SIRPα present on the surface of phagocytic cells”. Not all anti-CD47 antibodies have the claimed function, as evidenced by appellant’s specification. The specification discloses that anti-CD47 antibody 2D3 (from Ebiosciences) does not have the claimed function (para [171], [173], [194]).  Neither the specification nor the art adequately describe all the species encompassed by the genus. The disclosed four anti-CD47 antibodies (B6H12.2, BRIC126, OX101, MIAP301) are not representative number of species for the genus because the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same antigen. Edwards et al. (BlyS. Journal of Molecular Biology, 2003, 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. However without further testing, one would not be able to identify which anti-CD47 antibodies have the recited functions (i.e. selectively inhibits or blocks CD47 on cancer cells by binding to CD47 on cancer cells and disrupting the interaction between CD47 and SIRPα present on the surface of phagocytic cells). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. Absent some indication of what antibody structures might fall within the genus, the claims are so broad as to encompass any antibodies having the recited functions. There is no antibody structure recited that would be expected to provide the functions (i.e. selectively inhibits or blocks CD47 on cancer cells by binding to CD47 on cancer cells, and disrupting the interaction between CD47 and SIRPα present on the surface of phagocytic cells). Thus, it cannot be said that the appellant was in possession of the genus of the anti-CD47 antibodies having the recited function.
2.	The rejection of claims 1-2, 5-6, 7-9, 11 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaiswal et al. (WO2009091601A1, pub. date: 7/23/2009, filing date: 1/15/2009, earliest effective filing date: 1/15/2008, IDS filed on IDS filed on 1/15/2021), in view of Press et al (Hematology, 2001, 221-240).
Appellant’s Arguments
Appellant argues that the following grouping of claims is appropriate because one group recites binding of the first and second variable heavy and variable light regions produces a synergistic depletion of hematologic cancer cells, and one group does not. 
Group I: Claims 1, 2, 5, and 6 drawn to a method for the treatment of non-Hodgkin’s lymphoma (NHL) in a patient.
Group Il: Claim 7 drawn to the method of claim 1, wherein the binding of the first and second variable heavy and variable light regions produces a synergistic depletion of hematologic cancer cells; and Claims 8, 9, 11, and 12, which also recite a synergistic depletion of hematologic cancer cells.

Arguments Regarding Group I
The instant specification discloses that “a bispecific FcR-engaging antibody with one arm binding and blocking CD47 and the other binding to a validated cancer antibody target (CD20) could reduce potential antibody toxicity, while retaining the synergy effect, especially as CD47 is expressed in multiple normal tissue types” (paragraph [209]) indicating that using a bispecific antibody would reduce potential antibody toxicity when targeting CD47 and CD20 in NHL, while also maintaining the disclosed synergistic effect. The issue of “potential antibody toxicity” for CD47 antibodies is important, because of the fact that CD47 is expressed in multiple non-cancerous tissue types in humans. In fact, this antigen is widely expressed in normal human tissues, including on red blood cells. Thus, any unintentional antibody targeting of CD47 on normal human cells might lead to phagocytosis of those normal cells, and therefore toxicity. The use of a bispecific antibody enables the issue of “potential antibody toxicity” for CD47 antibodies to be addressed, because it allows the selective targeting of CD47 to cancer cells, by targeting CD20 which has a much more limited expression pattern. This teaching is confirmed by post-filing evidence disclosed by Piccione et al. (MAbs.2015;7(5):946-56; submitted with Appellants IDS dated January 15, 2021, and with Appellants response of May 25, 2022). Piccione et al. tested a bispecific antibody targeting CD47 and CD20 and the results presented in their paper: “establish BsAb targeting of CD47 along with a tumor antigen as a viable strategy for directing the synergistic benefits of combination therapy specifically toward tumor cells” (page 952, left hand column). This paper explicitly confirms the technical teaching in paragraph [209] of the present application, on which the claimed invention is based. The Piccione et al. paper also summarizes (abstract): “These findings serve as proof of principle for BsAb targeting of CD47 with tumor-associated antigens as a viable strategy to induce selective phagocytosis of tumor cells and recapitulate the synergy of combination antibody therapy”. Piccione et al. also clarifies that a further related advantage of the use of a bispecific antibody as recited in the claims is that it avoids an “antigen sink” effect, which may be another disadvantageous result of the ubiquitous expression of CD47 in humans (see the abstract). This is the related problem that: “Expression of CD47 on normal tissues may create an ‘antigen sink’ that prevents anti-CD47 therapeutic antibodies from reaching intended tumor cell targets in vivo” (page 947, left hand column). This “antigen sink” issue is also not addressed in D1, which as noted above does not provide any information regarding the possible human/mouse cross- species binding of the “anti-CD47 antibody”. 
Prior to the disclosure of the present invention a skilled artisan would not be motivated to use a bispecific antibody that binds to CD47 and CD20 in the treatment of NHL over the use of two separate monoclonal antibodies as the above disclosed advantages were not known or contemplated in the prior art. The Office has failed to demonstrate why the skilled artisan would be motivated to modify the monoclonal anti-CD47 antibody treatment of NHL (as taught by Jaiswal), and a monoclonal antibody targeting CD20 (as taught by Press), to generate a bispecific antibody that binds to CD47 and CD20 to treat NHL. Jaiswal is directed to methods to manipulate the phagocytosis of hematopoietic cells. Jaiswal discloses the use of an anti-CD47 antibody to stimulate the phagocytosis of acute myeloid leukemia stem cells, bladder cancer stem cells, ovarian carcinoma stem cells and medulloblastoma stem cells. Jaiswal only briefly mentions bispecific antibodies and only states that the bispecific antibodies include those that target CD47 and a number of cancer cell markers such as “CD96, CD97, CD99, PTHR2, HAVCR2...” (paragraph [85]). Jaiswal does not disclose any advantage that may be conferred by the use of a bispecific antibody and fails to provide any specific reason as to why a bispecific antibody would be preferable over the uses of two separate antibodies such as a reduction in antibody toxicity as disclosed in the present application. In fact, Jaiswal advocates for combinations of monoclonal antibodies rather than the use of a bispecific antibody when stating “combinations of monoclonal antibodies to AML LSC that include blocking anti-CD47 and human IgG1 antibodies directed against two other cell surface antigens will be more likely to eliminate leukemia cells with pre-existing epitope variants or antigen loss that are likely to recur in patients treated with a single antibody.” (paragraph [209]} As such, a skilled artisan would not be motivated to use a bispecific antibody to treat NHL when looking to the teachings of Jaiswal and would be motivated to use two separate monoclonal antibodies in treatment of NHL. The secondary reference cited by the Office, Press, is silent to the use of bispecific antibodies in the treatment of NHL.
Press is referenced by the Office for disclosing anti-CD20 and CD22 antibodies because Jaiswal does not teach “that the anti-CD47 bispecific antibody binds to CD22” (OA pg. 16) nor does Jaiswal teach a bispecific antibody that binds to CD20” see Final Office Action, page 8). Press is a review directed to various immunotherapies for the treatment of NHLs. Press discloses multiple monoclonal antibodies directed to different cancer surface markers such as Rituximab (targets CD20), Alemtuzumab (targets CD52), Epratuzumab (targets CD22) and Hu1D10 (targets HLA-DR B). Press fails to provide any specific reasons to select a cancer cell surface maker such as CD20 over the other surface markers presented and thus the skilled artisan would have no specific motivation to choose CD20 over CD52, CD22 or HLA-DR B in the design of a bispecific antibody. Even if the skilled artisan were specifically motivated to target CD20, in order to arrive at the claimed invention, the skilled artisan would have to abandon the use of the clinically approved CD20 antibody, Rituximab, in favor of a different antibody format. Appellants submit the skilled artisan would use Rituximab in combination with an anti-CD47 antibody rather than a bispecific antibody directed to CD47 and CD20. In fact, Press states “Even more exciting than antibody monotherapy is the prospect of combination antibody therapy (e.g. rituximab + epratuzumab)” (See Abstract) indicating that Press specifically advocates for combination antibody treatment while staying silent with respect to bispecific antibodies. Accordingly, claims 1-2, 4-6 and 7-13 are not obvious over Jaiswal in view of Press because the skilled artisan has insufficient motivation to combine Jaiswal with Press to arrive at the claimed invention. Neither reference provides any reason or advantage to use a bispecific over the use of two separate antibodies, and neither reference provides motivation to abandon a Clinical approved antibody (i.e. Rituximab) for the use of a new antibody format (i.e. a bispecific antibody that binds to CD47 and CD20).

Arguments Regarding Group II:
Appellant argues that the instant specification shows that the mechanistic basis for synergy between antibody targeting of CD47 and a second cancer cell marker is FcR-dependent synergistic phagocytosis. Thus, paragraphs [205]-[206] of the application report:

    PNG
    media_image2.png
    395
    593
    media_image2.png
    Greyscale

In view of these experimental findings, paragraph [209] of the application concludes that “a bispecific FcR-engaging antibody [...] could reduce potential antibody toxicity, while retaining the synergy effect’. Accordingly, the “synergistic” bispecific antibody of claim 7 and 8 is necessarily FcR-engaging (otherwise it would not be synergistic). The dependence of this synergy effect on FcR engagement is confirmed in the previously referenced Piccione et al. and in Dheilly et al. (Mol Ther. 2017 Feb 1;25(2):523-533; hereafter “Dheilly”, submitted with Appellants’ response of May 25, 2022). Thus, Piccione reports that its bispecific antibodies “induce phagocytosis of target cells in an FcR dependent manner and recapitulate the synergy of antibody combinations” (see page 950 (right hand column, first sentence) of Piccione). Similarly, Dheilly teaches that “Macrophage-mediated ADCP is a clinically relevant Fc-dependent effector mechanism of anti-cancer therapeutic antibodies, and its efficacy is enhanced upon blocking the CD47 “don’t eat me” signal. [...] Overall, the experiments described above allow us to conclude that the neutralization of the “don’t eat me” signal plus an avid binding to target cells generated upon co-engagement of CD47 and the TAA translate into a synergistic enhancement of Fc-mediated tumor cell killing” (see page 525 (right hand column, last paragraph) and page 527 (left hand column, last sentence) of D13).
Unlike the present application, Jaiswal nor Press provides no mechanistic basis for the observed enhanced survival seen with its combination therapy. The skilled person would not have known that Fe functionality would have been required to produce a synergistic depletion of cancer cells. Paragraph [201] of the application teaches that “rituximab can eliminate malignant cells via apoptosis, NK cell mediated ADCC, and CDC...”. The pro-apoptotic mechanism is said to be “not FcR dependent’. The inventors then proceeded to investigate whether synergy occurred by apoptosis, ADCC, CDC or phagocytosis. The inventors found that synergy occurred for phagocytosis only and that for synergy FcR engagement was required. None of these teachings or experimental findings are in Jaiswal or Press. Accordingly, the skilled person would not have been prompted by Jaiswal or Press to include an Fc region when generating a bispecific anti- CD47/anti-CD20 antibody, even if for some reason they had set off down this route in the absence of any motivation in the cited prior art. Instead, the skilled person would more likely have used one of the smaller bispecific formats that are simpler to make.
Therefore, the skilled person would not have arrived at the “synergistic” bispecific antibody of claim 7 or 8 when looking to Jaiswal in view of Press.

Examiner’s Reponses 
Response to Arguments Regarding Group I
Appellant’s arguments, Piccione and Dheilly have been carefully considered but are not persuasive. Appellant’s specification defines “synergy” as a therapeutic effect that is comparable to the effectiveness of a monotherapy, while reducing adverse side effects, e.g. damage to non-targeted tissues, immune status, and other clinical indicia or an improved effectiveness, which effect may be measured by total tumor cell number; length of time to relapse; and other indicia of patient health (para [42] of the specification). Jaiswal et al. teaches a method of treating solid tumor including lymphoma such as diffuse large B cell lymphoma (DLBCL) in a patient, the method comprising administering to the patient a bispecific antibody that binds to CD47 and prevents interaction between CD47 and SIRPα, and another tumor marker (which engages FcR) (page 10, para [37], [85], [0209] and claims 15-18). The bispecific antibody of Jaiswal which binds to CD47 (and prevents interaction between CD47 and SIRPα) and another marker of cancer e.g. DLBCL would have the property of reducing potential toxicity of anti-CD47 antibody because it allows selective targeting of anti-CD47 antibody to cancer cells. By targeting a cancer specific marker which has a much more limited expression pattern, the bispecific antibody of Jaiswal would reduce unintentional antibody targeting of CD47 on normal human cells, thus reducing phagocytosis of those normal cells and therefore toxicity, as well as “antigen sink” effect. 
Although Jaiswal does not specifically disclose that the tumor specific marker is CD20, These deficiencies are made up for in the teachings of Press. Press et al. discloses that rituximab (anti-CD20) antibody (targeting CD20 expressing cancer cells) was used in the art for treating non-Hodgkin’s lymphomas including DLBCL (pages 222 and 227). Press et al. teaches that even more exciting than antibody monotherapy is the prospect of combination antibody therapy (e.g. rituximab + epratuzumab) or combination chemotherapy and antibody therapy (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Jaiswal to treat non-Hodgkin’s lymphoma including DLBCL with a bispecific antibody that binds CD47 and CD20 (a tumor marker) in view of Press. One would have been motivated to do so with a reasonable expectation of success because Jaiswal teaches a method of treating non-Hodgkin’s lymphomas include DLBCL with a bispecific antibody that binds CD47 and another tumor marker (which engages FcR) ([0209]) and Press discloses that anti-CD20 antibody has been used in treating DLBCL (page 224, last para and page 225, first para). 
Although Press discloses five monoclonal antibodies, one of ordinary skill in the art would have been equally motivated to select any of the antibodies including anti-CD20 antibody to make a bispecific antibody.
Appellant’s arguments that one would have been motivated to use antibody combinations over bispecific antibodies are not persuasive because Jaiswal et al. teaches a method of treating lymphoma such as diffuse large B cell lymphoma (DLBCL) in a patient, the method comprising administering to the patient a bispecific antibody that binds to CD47 and prevents interaction between CD47 and SIRPα, and another tumor marker (which engages FcR) (page 10, para [37], [85], [0209] and claims 15-18). Furthermore, MPEP 2123 states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 

Response to Arguments Regarding Group II
Appellant’s arguments, Piccione and Dheilly have been carefully considered but are not persuasive. MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Appellant’s specification discloses that synergistic phagocytosis was observed with a bispecific antibody comprising (i) B6H12.2 (anti-CD47 antibody) and full length rituximab B6H12.2, or (ii) BRIC126 (anti-CD47 antibody) and full length rituximab (Fig. 18E). However, the claims encompass bispecific antibodies comprising any anti-CD47 antibody (not just B6H12.2 or BRIC126) and any anti-CD20 antibody (not just rituximab). Appellant has not provided evidence indicating that bispecific antibodies comprising other anti-CD47 and anti-CD20 antibodies produce a synergistic effect. Antibodies binding to different regions (epitopes) of an antigen have different effects on antigen. 

3.	The rejection of claims 1-2, 5-6, 7-9, 11 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jamieson et al (US 2009/0191202A1, pub. date: 7/30/2009, earlier effective filing date at least 1/15/2009, IDS submitted on IDS filed on 1/15/2021), in view of Press et al (Hematology, 2001, 221-240).
Appellant’s Arguments
Arguments Regarding Group I
	Appellant argues that the Office has failed to demonstrate why the skilled artisan would be motivated to modify the monoclonal anti-CD47 antibody treatment of diffuse large B-cell lymphoma (DLBCL; as taught by Jamieson) to use a bispecific antibody that binds to CD47 and CD20 to treat NHL. Jamieson is directed to methods to manipulate the phagocytosis of hematopoietic cells. Jamieson discloses the use of an anti-CD47 antibody to stimulate the phagocytosis of acute myeloid leukemia stem cells, bladder cancer stem cells, ovarian carcinoma stem cells and medulloblastoma stem cells. Jamieson, similar to Jaiswal, only briefly mentions bispecific antibodies and only states that the bispecific antibodies include those that target CD47 and a number of cancer cell markers such as “CD96, CD97, CD99, PTHR2, HAVCR2...” (paragraph [87]). Jamieson does not disclose any advantage that may be conferred by the use of a bispecific antibody and fails to provide any specific reason as to why a bispecific antibody would be preferable over the uses of two separate antibodies such as a reduction in antibody toxicity. In fact, similar to Jaiswal, Jamieson states “combinations of monoclonal antibodies to AML LSC that include blocking anti-CD47 and human IgG1 antibodies directed against two other cell surface antigens will be more likely to eliminate leukemia cells with pre-existing epitope variants or antigen loss that are likely to recur in patients treated with a single antibody” (paragraph [21 4]) indicating that Jamieson promotes a combination of separate antibodies rather than a bispecific antibody. As such, a skilled artisan would not be motivated to use a bispecific antibody to treat NHL when looking to the teachings of Jamieson and would much more likely be motivated to use two separate monoclonal antibodies in treatment of NHL. As stated above, Press, is silent to the use of bispecific antibodies in the treatment of NHL.
Similar to the reasons set forth above over Jaiswal in view of Press, claims 1-2, 4-6 and 7-13 are not obvious over Jamieson in view of Press because the skilled artisan has insufficient motivation to combine Jamieson with Press to arrive at the claimed invention. Neither reference provides any reason or advantage to use a bispecific over the use of two separate antibodies, and neither reference provides motivation to abandon a clinical approved antibody (i.e. Rituximab) for the use of a new antibody format (i.e. a bispecific antibody that binds to CD47 and CD20).

Arguments Regarding Group II
Appellants assert that Claims 1-2, 4-6 and 7-13 with respect to Group II are not obvious because the skilled artisan would not be motivated to combine the references as described by the Office as applied to Group I and further in view of the argument presented above. The skilled artisan has insufficient motivation to combine Jamieson with Press to arrive at the claimed invention because neither reference provides any reason or advantage to use a bispecific over the use of two separate antibodies such as a reduction in antibody toxicity and neither reference provides motivation to abandon a clinical approved antibody (i.e. Rituximab) for the use of a new antibody format (i.e. a bispecific antibody that binds to CD47 and CD20) and the skilled artisan also has no reason to include the Fc region to produce the claimed synergistic effect.
 
Response to Arguments Regarding Group I
Appellant’s arguments, Piccione and Dheilly have been carefully considered but are not persuasive. Jamieson et al. teaches a method of treating solid tumor including lymphoma such as diffuse large B cell lymphoma (DLBCL) in a patient, the method comprising administering to the patient a bispecific antibody that binds to CD47 and prevents interaction between CD47 and SIRPα, and another tumor marker (para [0039], [0083], [0087], [0115] and claims 14-18), the antibody is IgG1, which engages FcR ([0087], [0218]). The bispecific antibody of Jamieson which binds to CD47 (and prevents interaction between CD47 and SIRPα) and another marker of cancer, e.g. DLBCL would have the property of reducing potential toxicity of anti-CD47 antibody because it allows the selective targeting of anti-CD47 antibody to cancer cells. By targeting cancer specific markers which has a much more limited expression pattern, the bispecific antibody of Jamieson would reduce unintentional antibody targeting of CD47 on normal human cells, thus reducing phagocytosis of those normal cells and therefore toxicity, and as well as “antigen sink” effect. Although Jamieson does not specifically disclose that the tumor specific marker is CD20, These deficiencies are made up for in the teachings of Press. 
Press et al. discloses that rituximab (anti-CD20) antibody (targeting CD20 expressed on cancer cells was used in the art) for treating non-Hodgkin’s lymphomas including DLBCL (pages 222 and 227). Press et al. teaches that even more exciting than antibody monotherapy is the prospect of combination antibody therapy (e.g. rituximab + epratuzumab) or combination chemotherapy and antibody therapy (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Jamieson to treat non-Hodgkin’s lymphoma including DLBCL with a bispecific antibody that binds CD47 and CD20 in view of Press. One would have been motivated to do so with a reasonable expectation of success because Jamieson teaches a method of treating non-Hodgkin’s lymphomas include DLBCL with a bispecific antibody that binds CD47 and another tumor marker, and Press discloses that anti-CD20 antibody (targeting CD20 expressing cancer cell) has been used in treating DLBCL (page 224, last para and page 225, first para). 
Although Press discloses five monoclonal antibodies, one of ordinary skill in the art would have been equally motivated to select any of the antibodies including anti-CD20 antibody to make a bispecific antibody.
Appellant’s arguments that one would have been motivated to use antibody combinations over bispecific antibodies are not persuasive because Jamieson et al. teaches a method of treating solid tumor including lymphoma such as diffuse large B cell lymphoma (DLBCL) in a patient, the method comprising administering to the patient a bispecific antibody that binds to CD47 and prevents interaction between CD47 and SIRPα, and another tumor marker (para [0039], [0083], [0087], [0115] and claims 14-18), the antibody is IgG1, which engages FcR ([0087], [0218]). Furthermore, MPEP 2123 states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 

Response to Arguments Regarding Group II
Appellant’s arguments, Piccione and Dheilly have been carefully considered but are not persuasive. MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Appellant’s specification discloses that synergistic phagocytosis was observed with a bispecific antibody comprising (i) B6H12.2 (anti-CD47 antibody) and full length rituximab B6H12.2, or (ii) BRIC126 (anti-CD47 antibody) and full length rituximab (Fig. 18E). However, the claims encompass bispecific antibodies comprising any anti-CD47 antibody (not just B6H12.2 or BRIC126) and any anti-CD20 antibody (not just rituximab). Appellant has not provided evidence indicating that bispecific antibodies comprising other anti-CD47 and anti-CD20 antibodies produce a synergistic effect. Antibodies binding to different regions (epitopes) of an antigen have different effects on antigen. 

4.	The rejection of claims 1-2, 5-6, 7-9, 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,399,682, in view of Press et al (Hematology, 2001, 221-240).
Appellant’s Arguments
Appellant argues that the combination of the ‘682 patent with Press would not be combining “two compositions each of which is taught by the prior art to be useful for the same purpose”. Claim 7 of the ‘682 patent is directed to a bispecific antibody or a combination of monoclonal antibodies that bind to CD47 and to a specific cancer cell marker, while Press discloses multiple monoclonal antibodies directed to various cancer cell surface markers including CD20. A skilled artisan cannot simply combine “two compositions” to arrive at the claimed invention. The skilled artisan would in fact have to modify the monoclonal antibody (Rituximab) of Press in order to make it compatible with the bispecific antibody of the ‘682 patent. In particular, the skilled artisan would have to abandon the use of the clinically approved CD20 antibody, Rituximab, in favor of a different antibody format, in this case a bispecific antibody. The skilled artisan would not be motivated to do so as Rituximab has previously demonstrated success in NHL treatment within patients in clinical trials. Further, as the ‘682 patent also presents the administration of two antibodies for the treatment of lymphomas and leukemias within claim 7, the skilled artisan would be motivated to apply such a combination therapy, instead of the use of a bispecific antibody. The ‘682 patent specifically recommends the use of combinations of monoclonal antibodies when stating “The combination of an anti-CD47 antibody, able to block a strong inhibitory signal for phagocytosis, with a second antibody able to bind a LSC-specific molecule (for example CD96) and engage Fe receptors on phagocytes, thereby delivering a strong positive signal for phagocytosis, may result in a synergistic stimulus for phagocytosis and specific elimination of AML LSC. Furthermore, combinations of monoclonal antibodies to AML LSC that include blocking anti-CD47 and human IgG1 antibodies directed against two other cell surface antigens will be more likely to eliminate leukemia cells with pre-existing epitope variants or antigen loss that are likely to recur in patients treated with a single antibody” (column 47 4" paragraph). As such, a skilled artisan would not be motivated to use a bispecific antibody to treat NHL when looking to the teachings of ‘the ‘682 patent and would instead be motivated to use two separate monoclonal antibodies in treatment of NHL. Appellants respectfully submit the present claims are patentably distinct from claims 1-8 of the ‘682 patent. The claims are drawn to a method of treatment using a bispecific antibody that binds to CD47 and CD20 which combination is not provided in the claims of the ‘682 patent. The skilled artisan would not be motivated to combine the teachings of the ‘682 patent with Press because the ‘682 patent specifically promotes the use of a combination treatment using two monoclonal antibodies rather than a bispecific antibody and the skilled artisan would not be motivated to use a new antibody format over the Clinically proven Rituximab in view of Press.

Examiner’s Response
Appellant’s arguments have been carefully considered but are not persuasive. Claims 1-8 of U.S. Patent No. 9,399,682 teaches a method of treating a human subject with a lymphoma, the method comprising: administering to a human subject in need thereof an antibody that disrupts the binding of CD47 with SIRPα at a dose that achieves a depletion in leukemia or lymphoma cells by increasing phagocytosis of the leukemia or lymphoma cells, wherein the lymphoma is DLBCL (diffuse large B-cell lymphoma), wherein the antibody is a bispecific antibody, or is administered with a second monoclonal antibody directed against a specific cancer cell marker for depletion of cells expressing the marker. Therefore, using bispecific antibodies is specifically taught by the claims of the patent. Press et al. discloses that rituximab (anti-CD20 antibody) (targeting CD20 expressing cancer cells) was used in the art for treating non-Hodgkin’s lymphomas including DLBCL (pages 222 and 227).
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of claims 1-8 of U.S. Patent No. 9,399,682 to treat the DCBCL patients with an anti-CD47 bispecific antibody that binds tumor marker CD20 in view of Press. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because claims 1-8 of U.S. Patent No. 9,399,682 teach treating DLBCL with a bispecific anti-CD47 antibody, and Press discloses that anti-CD20 has been used in treating non-Hodgkin’s lymphoma or DLBCL (page 224, last para and page 225, first para).

5.	The rejection of claims 1-2, 5-6 and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,316,094, in view of Sehn et al (J. Clin. Oncol., 2005, 23: 5027-5033, IDS filed on 1/15/2021) and Kikuchi et al (US 2008/0107654, pub. date: 5/8/2008, IDS filed on 1/15/2021).
Appellant’s Arguments
Appellant argues that claims 1-6 of U.S. Patent No. 10,316,094 teach a composition and claims 7-17 teach a method of inducing phagocytosis of a cancer cell, the method comprising: contacting a cancer cell with a macrophage in the presence of an antibody that specifically binds to leukocyte immunoglobulin like receptor subfamily B member 1 (LILRB1) and does not activate signaling through LILRB1 upon binding, and an antibody that binds to CD20, wherein the contacting is in vivo, said contacting is in the presence of an antibody that specifically binds to CD47 and blocks interaction of CD47 and SIRPα. The present claims are patentably distinct from the claims of the ‘094 patent. Claims 7-17 of the ‘094 patent specifically requires the use of an antibody that binds to LILRB1 for activity, which is a feature not required or suggested by the present claims. To arrive at the claimed invention a skilled artisan would have to omit the administration of an antibody that binds to LILRB1. However, the method of inducing phagocytosis of target cells of the ‘094 patent requires the administration of an antibody that binds to LILRB1, and such omission would result in an impermissible change in the principle of operation of the ‘094 patent. The courts have held that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) Appellants submit the present claims are patentably distinct from those of the reference patent and omission of the specific elements referenced above would result in an impermissible change in the principle of operation of the referenced patent and thus the claimed invention is not an obvious over the ‘094 patent. Further, Appellants submit that the Office has erred in including claims 7-13 in this rejection. Claim 7 specifically recites “consisting of” and not “comprising”, therefore the claim has a closed language for the active agents in the method. Therefore in view of claim 7 the addition of an antibody that binds to LILRB1 is not permissible. 




Examiner’s Response
Appellant’s arguments have been carefully considered but are not persuasive. The instant claims recite the term “comprising” which is open. Thus the claimed methods do not preclude administration another drug such as anti-LILRB1 antibody. Kikuchi et al. teaches a method of treating various hematologic cancers including non-Hodgkin’s lymphoma using an anti-CD47 antibody, wherein the antibody can be a bispecific antibody (see abstract, paragraphs [0095], [0230], [0240], [0194], [0195]). It would have been obvious to administer either a combination of the anti-CD47 antibody and anti-CD20 antibody or a bispecific antibody that binds to CD47 and CD20 in view of cited references.
	It is noted that claims 8, 9, 11 and 12 are withdrawn from rejection in view of appellant’s persuasive arguments of “consisting of” language.

6.	The provisional rejection of claims 1-2, 5-6, 7-9, 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 8, 10 and 17-21 of copending Application No. 16/272,350, in view of Kikuchi et al (US 2008/0107654, pub. date: 5/8/2008, IDS filed on 1/15/2021).
7.	The provisional rejection of claims 1-2, 5-6, 7-9, 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 11, 17, 21, 22, 35, 36, 38-42, 44, 45, 60, 67, 69 and 70 of copending Application No. 17/083,556, in view of Kikuchi et al (US 2008/0107654, pub. date: 5/8/2008, IDS filed on 1/15/2021).


Appellant’s Arguments
Appellant argues that as set forth in MPEP 804(b)(i) that at such time as a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. 

Examiner’s Response
15 Atty Dkt. No.: STAN-675CON3 	Appellant’s arguments have been carefully considered but are not persuasive because the rejections are not the only rejections remaining. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HONG SANG/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
Conferees:
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.